Case 1:18-cv-01599-WFK-ST Document 157 Filed 06/06/19 Page 1 of 2 PageID #: 11593




   UNITED STATES DISTRICT COURT
   EASTERN DISTRICT OF NEW YORK
   – – – – – – – – – – – – – – – – –– – – – – – – – – – – – X
   PATRICK SAGET, SABINA BADIO FLORIAL,
   NAÏSCHA VILME, GERALD MICHAUD,
   BEATRICE BELIARD, RACHELLE GUIRAND,                          NOTICE OF APPEAL
   JEAN CLAUDE MOMPOINT, YOLNICK JEUNE,
   GUERLINE FRANCOIS, LEOMA PIERRE,                             Docket No. CV-18-1599
   HAÏTI LIBERTÉ, and FAMILY ACTION
   NETWORK MOVEMENT, INC.,                                      (Kuntz, J.)
                                                                (Tiscione, M.J.)
                                      Plaintiffs,

                  v.

   DONALD TRUMP, President of the United States of
   America, UNITED STATES OF AMERICA,
   DEPARTMENT OF HOMELAND SECURITY,
   KIRSTJEN NIELSEN, Secretary of Homeland
   Security, and CLAIRE M. GRADY, Acting Deputy
   Secretary of Homeland Security,
                                       Defendants.
   – – – – – – – – – – – – – – – – –– – – – – – – – – – – – X

         Notice is hereby given that all Defendants in the above-captioned matter hereby appeal to

  the United States Court of Appeals for the Second Circuit from the April 11, 2019 Decision, Order,

  and Preliminary Injunction of the Honorable William F. Kuntz, II, United States District Judge

  (ECF No. 155), and from the interlocutory and preceding decisions, orders, and rulings merged

  into and underlying the Court’s April 11, 2019 Decision, Order, and Preliminary Injunction.

                                                          Respectfully submitted,
  Dated: Brooklyn, New York
         June 6, 2019
                                                          RICHARD P. DONOGHUE
                                                          United States Attorney

                                                    By:          /s/
                                                          Joseph A. Marutollo
                                                          James R. Cho
                                                          Assistant U.S. Attorneys
                                                          718-254-6288/6519
                                                          Joseph.marutollo@usdoj.gov
Case 1:18-cv-01599-WFK-ST Document 157 Filed 06/06/19 Page 2 of 2 PageID #: 11594




                                           James.cho@usdoj.gov

  cc:   BY E.C.F.
        Counsel of Record
